As filed with the Securities and Exchange Commission on 2010Registration No. 33-16966 U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM S-1/A (AMENDMENT NO. 2) REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 APPLIED MINERALS, INC. (Name of small business issuer in its charter) Delaware 82-0096527 (State of jurisdiction of (Primary Standard Industrial (I.R.S. Employer incorporation or organization) Classification Code Number) Identification No.) 110 Greene Street – Ste 1101, New York, NY (800) 356-6463 (Address and telephone number of principal executive offices and principal place of business) Andre Zeitoun Chief Executive Officer 110 Greene Street – Ste 1101, New York, NY (800) 356-6463 (Name, address and telephone number of agent for service) Copies to: William Gleeson K&L Gates LLP Suite 2900 925 Fourth Avenue Seattle, WA98104 (206) 623-7580 Approximate date of proposed sale to the public: From time to time after this Registration Statement becomes effective. If any of the securities being registered on this form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act, check the following box. x If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.  If this Form is a post-effective amendment filed pursuant to Rule 462(d) under the Securities Act, check the following box and list the Securities Act Registration Statement number of the earlier effective Registration Statement for the same offering.  Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer Accelerated filer Non-accelerated filer (Do not check if a smaller reporting company) Smaller reporting companyx CALCULATION OF REGISTRATION FEE Title of each class of securities to be registered Amount to be registered(2) Proposed maximum offering price per share(3) Proposed maximum aggregate offering price(3) Amount of registration fee(3) Common Stock, $0.001 par value per share (shares issued pursuant to conversion of PIK Notes (1) sold by the issuer, plus PIK interest on such notes) 10,581,095 $ 0.80 $ 8,464,876 $ 593 Common Stock, $0.001 par value per share (shares issuable pursuant to outstanding PIK Notes sold by the issuer) 1,750,000 $ 0.80 $ 1,400,000 $ 98 Common Stock, $0.001 par value per share (shares that may be issued as PIK interest on outstanding PIK notes) 2,537,870 $ 0.80 $ 2,030,296 $ 142 Common Stock, $0.001 par value per share (shares issuable on exercise of outstanding options to purchase Common Stock) 7,593,277 $ 0.80 $ 6,074,622 $ 426 Common Stock, $0.001 par value per share (shares issued as compensation) 310,338 $ 0.80 $ 248,270 $ 17 Common Stock, $0.001 par value per share (shares issuable on exercise of outstanding warrants) 260,000 $ 0.80 $ 208,000 $ 15 Total 23,032,580 $ 18,426,064 $ 1,291 PIK Notes refers to 10% PIK-Election Convertible Note due 2018 In addition, pursuant to Rule 416 under the Securities Act of 1933, this Registration Statement includes an indeterminate number of additional shares as may be issuable on (a) the conversion of the PIK Notes, (b) the exercise of options or a warrant or (c) on then already issued shares as a result of stock splits, stock dividends or similar transactions which occur during this continuous offering. Estimated solely for the purpose of calculating the amount of the registration fee pursuant to Rule 457(c) of the Securities Act based on the average of the high and low quotation of our common stock, as reported on the OTCBB quotation service on April 1, 2010. The Registrant hereby amends this Registration Statement on such date or dates as may be necessary to delay its effective date until the Registrant shall file a further amendment which specifically states that this Registration Statement shall thereafter become effective in accordance with Section 8(a) of the Securities Act of 1933 or until the Registration Statement shall become effective on such date as the Commission, acting pursuant to Section 8(a), may determine The information in this prospectus is not complete and may be changed.The securities subject to this registration statement may not be sold until the registration statement filed with the Securities and Exchange Commission is effective.This prospectus is not an offer to sell these securities and is not soliciting an offer to buy these securities in any jurisdiction where the offer or sale is not permitted. PROSPECTUS 23,032,580 Shares APPLIED MINERALS, INC. Common Stock This prospectus relates to the offer and sale, from time to time, of up to 23,032,580 shares of our common stock with par value of $0.001.Some shares of common stock and others are issuable upon the exercise of options and warrants to purchase common stock, upon the conversion of outstanding 10% PIK Convertible Notes due 2018, $0.001 par value, from time to time by certain of our stockholders, or persons who have become or may become our stockholders upon the exercise of options or warrants issued by us or the conversion of our 10% PIK-Election Convertible Notes due 2018 (“PIK Notes”), including the conversion of PIK Notes that have been or may be issued as interest payments.The sellers are referenced throughout this prospectus as “selling stockholders.” The selling stockholders may sell all or any portion of their shares of common stock in one or more transactions on the over the counter stock market or in private, negotiated transactions.Each selling stockholder will determine the prices at which the stockholder’s shares will be sold.Although we will incur expenses in connection with the registration of the shares of common stock offered under this prospectus, we will not receive any proceeds from the sale of the shares of common stock by the selling stockholders. Our common stock is quoted on the OTCBB under the symbol “AMNL.”On April 1, 2010 , the closing bid quotation of our common stock was $0.80 . Our principal executive offices are located 110 Greene Street – Ste 1101, New York, NY.Our telephone number is (208) 556-1181. We may amend or supplement this prospectus from time to time by filing amendments or supplements as required.You should read this entire prospectus and any amendments or supplements carefully before you make your investment decision. The shares of common stock offered under this prospectus involve a high degree of risk.See “Risk Factors” beginning at page 5. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed upon the accuracy or adequacy of this prospectus.Any representation to the contrary is a criminal offense. The date of this prospectus is April , 2010 TABLE OF CONTENTS Page Prospectus Summary II-4 Risk Factors II-5 The Offering II-7 Note Regarding Forward Looking Statements II-7 History and Development of the Company II-8 Properties II-11 Legal Proceedings II-13 Management’s Discussion and Analysis of Financial Condition and Results of Operations II-15 Board of Directors II-20 Director Compensation II-22 Executive Officers II-22 Executive Compensation II-23 Outstanding Equity Awards at December 31, 2009 II-24 Compensation Committee Interlocks And Insider Participation II-25 Securities Ownership II-25 Related Party Transactions II-25 Use of Proceeds II-29 Price Range of Our Common Stock and Other Stockholder Matters II-29 Description of Capital Stock II-29 10% PIK-Election Convertible Notes Due 2018 II-30 Selling Stockholders II-32 Plan of Distribution II-34 Shares Eligible for Future Sale II-36 Legal Matters II-36 Experts II-36 Where You Can Find More Information II-36 Financial Statements II-37 Information Not Required In A Prospectus II-81 We have not authorized any person to give you any supplemental information or to make any representations for us.You should not rely upon any information about our company that is not contained in this prospectus.Information contained in this prospectus may become stale.You should not assume that the information contained in this prospectus or any prospectus supplement is accurate as of any date other than their respective dates, regardless of the time of delivery of this prospectus or of any sale of the shares.Our business, financial condition, results of operations and prospects may have changed since those dates. The selling stockholders are offering to sell, and seeking offers to buy, shares of our common stock only in jurisdictions where offers and sales are permitted. Unless otherwise specified or the context otherwise requires, references in this prospectus to the “Company,” “we,” “us,” and “our” refer to Applied Minerals, Inc., a Delaware corporation, and its consolidated subsidiary. PROSPECTUS SUMMARY You should read this summary in conjunction with the more detailed information and financial statements in this prospectus. This summary does not contain all of the information you should consider before investing in our securities.You should read all of the information incorporated in this prospectus carefully, especially the risks of investing in our securities discussed under “Risk Factors” before making an investment decision. The offering of common stock is being made by certain persons who hold or may acquire common stock of the Company.The Company will not receive any proceeds from the sale of the Common Stock by the selling shareholders. The Company will, however, receive proceeds in the amount of $5,217,880 assuming the exercise of all options and warrants to purchase common stock held by the selling shareholders.The proceeds may be less if the outstanding options and warrants to purchase Common Stock of the Company are exercised using a cashless method. The Company was initially incorporated as Atlas Mining Company in the state of Idaho on March 4, 1924.The Company reincorporated in the state of Delaware on October 30, 2009, changing its name to Applied Minerals, Inc. We formerly operated a contract mining business and were engaged in the development of our resource property, the Dragon Mine, located in the state of Utah. Historically our primary source of revenue was generated by our contract mining operations. On December 31, 2008, we discontinued our contract mining business due to adverse economic conditions and the desire to concentrate our efforts on the commercialization of the halloysite clay deposit at the Dragon Mine, located in Juab, Utah. The Company was founded in 1924 as a mining company to exploit the Atlas Mine in Mullan, Idaho.Operations at the Atlas Mine were suspended in the early 1980s and have not been resumed.The Company became active again in 1997.The Company has never been a development or production-stage company with respect to the Dragon Mine and the Company does not have reserves.Sales of product from the Dragon Mine have been negligible. In October 2007, the Company published a press release concerning the Dragon Mine, announcing among other things, the suspension of operations at the mine, and thereafter the Company’s stock fell more than 50%.A securities law class action was filed and a formal investigation was initiated by the Securities and Exchange Commission.The Company settled the class action for $1,250,000.The Company consented to a cease and desist order issued by the Securities and Exchange Commission. Since January 2008, the board of directors and management has completely changed and the Company has entered into a management contract with Material Advisors LLC pursuant to which the CEO and Interim Chief Financial Officer serve as officers of the Company. In 2008 and part of 2009, the Company’s activities were largely related to dealing with legacy problems (class action, SEC investigation, insurance issues) and fund raising to finance legal and accounting and other costs related to the legacy issues.In 2008, the Company hired a geologist to make an assessment of the Dragon Mine and the work is ongoing.Throughout 2009, the Company has taken additional steps to move the Company toward commercialization of the Dragon Mine. The independent auditors’ report accompanying our December 31, 2009 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern.The financial statements included in the Annual Report on Form 10-K for the year ended December 31, 2009 state that: The Company has incurred material recurring losses from operations. At December 31, 2009, the Company had accumulated deficits prior to the exploration stage of $20,009,496 and accumulated deficits during exploration of $6,766,200 , in addition to limited cash and unprofitable operations.These factors indicate that the Company may be unable to continue as a going concern. II - 4 RISK FACTORS AN INVESTMENT IN OUR SECURITIES IS VERY SPECULATIVE AND INVOLVES A HIGH DEGREE OF RISK. YOU SHOULD CAREFULLY CONSIDER THE FOLLOWING RISK FACTORS, ALONG WITH THE OTHER MATTERS REFERRED TO IN THIS ANNUAL REPORT, BEFORE YOU DECIDE TO BUY OUR SECURITIES. IF YOU DECIDE TO BUY OUR SECURITIES, YOU SHOULD BE ABLE TO AFFORD A COMPLETE LOSS OF YOUR INVESTMENT. As of the date of this prospectus, the Company has not yet fully commercialized the Dragon Mine.Historically, we had to rely on cash flow generated both from its contract mining business and the sale of stock to fund its operations. The contract mining business was discontinued in December 2008.At the current time, the Company has obligations in excess of its liquid assets.If the Company is unable to fund its operations through the commercialization of the Dragon Mine, the sale of equity and/or debt or a combination of both, it may have to file bankruptcy.The Company is currently seeking additional financing though there is no assurance that it will be able to do so. ABILITY TO CONTINUE TO OPERATE AS A GOING CONCERN At December 31, 2009 and 2008, the Company had accumulated deficits of $26,775,696 and $20,009,496, respectively, in addition to limited cash and unprofitable operations. For the year ended December 31, 2009 and 2008, the Company sustained net losses before discontinued operations of $6,701,498 and $6,215,745, respectively. These factors, among others, indicate that the Company may be unable to continue as a going concern for a reasonable period of time.The Company's continuation as a going concern is contingent upon its ability to obtain additional financing and to generate revenue and cash flow to meet its obligations on a timely basis. Management's plans in this regard are to raise equity financing as required.There are no assurances we will be able to obtaining financing on acceptable terms if at all. NO REVENUE HAS BEEN GENERATED FROM THE SALE OF HALLOYSITE CLAY Through December 31, 2009, our only source of revenues from operations, with minor exceptions, had been the Contract Mining business.The Contract Mining business was discontinued on December 31, 2008 and will not be restarted.The Company generated no revenue from the sale of halloysite clay in 2009 and one cannot assume that any revenue will be generated from the sale of halloysite clay in 2010 or beyond. COMMERCIALIZATION OF THE DRAGON MINE Through October 2007, we were engaged in the commercialization of the Dragon Mine clay deposit, located in the state of Utah.Such activities were suspended in October 2007 when previous management determined that the lack of both a detailed resource analysis and an adequate mineral processing system would prevent a successful commercialization of the mine.In 2008, the Company engaged the services of an internationally recognized geological consulting firm to both conduct a detailed assessment of the Dragon Mine and develop an adequate processing system.At the time of the completion of this report, the geological work on the Dragon Mine was still ongoing and, in November 2009, we signed a Memorandum of Understanding with KaMin LLC (“KaMin”) upon which a binding toll manufacturing contract is to be developed.If a commercial source of clay is not identified or a definitive agreement with KaMin is not reached, the Company’s ability to achieve commercial success would be materially impaired.Additionally, the Company’s inability to obtain a permit for the allowance of large mining operations at its Dragon Mine property could materially impair its ability to successfully commercialize the property. II - 5 WE HAVE EXPERIENCED CONTINUED, ANNUAL OPERATING LOSSES SINCE SEPTEMBER 1997. We have experienced annual operating losses since our reactivation in September 1997.As of December 31, 2009, we had an accumulated deficit of $26,775,696.We cannot assure that our proposed products, if fully developed, can be successfully marketed or that we will ever achieve significant revenues or profit margins. THERE IS COMPREHENSIVE FEDERAL, STATE AND LOCAL REGULATION OF THE EXPLORATION INDUSTRY THAT COULD HAVE A NEGATIVE IMPACT OUR MINING OPERATIONS. Exploration operations are subject to federal, state and local laws relating to the protection of the environment, including laws regulating removal of natural resources from the ground and the discharge of materials into the environment.Exploration operations are also subject to federal, state and local laws and regulations which seek to maintain health and safety standards by regulating the design and use of exploration methods and equipment.We require various permits from government bodies for exploration operations to be conducted including a large mine permit from the state of Utah.We cannot assure you that such permits will be received.No assurance can be given that environmental standards imposed by federal, state or local authorities will not be changed or that any such changes would not have material adverse effects on our activities.Moreover, compliance with such laws may cause substantial delays or require capital outlays in excess of those anticipated, thus causing an adverse effect on our financial position.Additionally, we may be subject to liability for pollution or other environmental damages that we may elect not to insure against due to prohibitive premium costs and other reasons.Management is aware of the necessity of obtaining proper permits prior to conducting any exploration activity. FAIR MARKET VALUE We have recorded our properties and equipment held for sale at what we believe to be fair market value.We are actively seeking to sell such properties and equipment.There can be no assurance we can sell such properties and equipment at the value recorded, if at all. APPLICABILITY OF "PENNY STOCK RULES" TO BROKER-DEALER SALES OF OUR COMMON STOCK COULD HAVE A NEGATIVE EFFECT ON THE LIQUIDITY AND MARKET PRICE OF OUR COMMON STOCK. Our common stock is not quoted on any exchange or on NASDAQ, and no other exemptions from the “penny stock” rules currently apply. Therefore, the SEC "penny stock" rules govern the trading in our common stock.Before a broker-dealer can sell a penny stock, SEC rules require the firm to first approve the customer for the transaction and receive from the customer a written agreement to the transaction. The firm must furnish the customer a document describing the risks of investing in penny stocks. The firm must tell the customer the current market quotation, if any, for the penny stock and the compensation the firm and its broker will receive for the trade. Finally, the firm must send monthly account statements showing the market value of each penny stock held in the customer’s account. Generally, brokers subject to the "penny stock" rules when effecting transactions in our securities may be less willing to comply with the “penny stock rules.”This may make it more difficult for investors to dispose of our common stock. SEC CEASE AND DESIST ORDER On December 22, 2009, the Securities and Exchange Commission entered a cease and desist order against us. We consented to the order without admitting the facts recited in the SEC’s order. The summary section in the Commission’s order said that the proceeding arose from repeated registration violations, internal control deficiencies, and inaccurate and untimely financial filings.Specifically, from 2002 through late 2005, we improperly issued millions of shares of our common stock that purportedly had been registered with the Commission on Forms S-8 and/or SB-2.This misconduct allowed stock promoters and us to reap illicit profits by reselling our stock to investors who had been denied legally mandated disclosures.In late 2007, we announced our intention to restate our financial statements for the periods 2004 through 2006 when these improper stock issuances and other potential issues came to light. When we filed our restated financial statements in the Summer of 2009, we reported the correction of numerous errors in our past filings, including errors related to its improper S-8 and SB-2 stock issuances, and acknowledged longstanding material weaknesses in our internal controls, including the lack of effective oversight and monitoring of the financial reporting and accounting functions by past management. The cease and desist order ordered us to cease and desist from committing or causing any violations and any future violations of Sections 5(a) and 5(c) of the Securities Act, and Sections 13(a), 13(b)(2)(A) and 13(b)(2)(B) of the Exchange Act and Rules 12b-20, 13a-1, and 13a-13 thereunder. The cease and desist order was entered pursuant to Section 8A of the Securities Act of 1933 and Section 21C of the Securities Exchange Act of 1934.Any violation of the order would expose us to the remedies available to the SEC, including accounting, disgorgement, monetary, and other remedies. II - 6 THE OFFERING This prospectus relates to the sale of up to 23,032,580 shares of our common stock issued as compensation, issuable upon the exercise of options to purchase common stock, issuable upon the exercise of a warrant to purchase common stock and issuable upon the conversion of 10% PIK Convertible Notes due 2018 from time to time by certain of our stockholders, or persons who may become our stockholders upon the exercise of options or warrants issued by us or the conversion of our PIK Notes.We refer to these persons throughout this prospectus as the “selling stockholders.” NOTE REGARDING FORWARD LOOKING STATEMENTS This prospectus contains "forward-looking statements" within the meaning of Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934.These forward-looking statements are based on our current expectations, assumptions, estimates and projections about our business and our industry.Words such as "believe," "anticipate," "expect," "intend," "plan," "will," "may," and other similar expressions identify forward-looking statements.In addition, any statements that refer to expectations, projections or other characterizations of future events or circumstances are forward-looking statements.These forward-looking statements are subject to certain risks and uncertainties that could cause actual results to differ materially from those reflected in the forward-looking statements. II - 7 HISTORY AND DEVELOPMENT OF THE COMPANY Applied Minerals, Inc. (“the Company”), formerly known as Atlas Mining Company, was incorporated in the state of Idaho in 1924 and reincorporated in the state of Delaware on October 30, 2009. The Company was originally formed for the purpose of exploring and developing the Atlas Mine, a consolidation of several patented mining claims located in the Coeur d’Alene Mining District near Mullan, Idaho.The Company eventually became inactive as a result of low silver prices.In September 1997, the Company became active again.During the years ended December 31, 2008 and 2007, the Company provided shaft sinking, underground mine development and mine labor primarily to companies in the mining and civil industries. Historically, the Company’s contract mining operation have been its sole source of revenue and income. We operated a contract mining business under the trade name Atlas Fausett Contracting (“AFC”). AFC was engaged in exploration and mine development as well as preparatory work such as site evaluation, feasibility studies, trouble-shooting and consultation.AFC's projects included all types of underground mine development, rehabilitation and diamond drilling.At December 31, 2008, we discontinued our contract mining efforts due to economic conditions and the desire to concentrate our efforts on commercializing the halloysite clay deposit at the Dragon Mine.There are no plans to resume contract mining activities. The activities at our Dragon Mine property, located in Juab County, Utah, were suspended in October 2007 when previous management determined that both a resource survey and an appropriate processing facility were needed before the property could be successfully commercialized.In 2008, a geological consulting firm was hired by us to both carry out a detailed geological review of the property and develop an appropriate method by which to process the mineral resource.Geological work has been completed on certain parts of the property and continues on others. Beginning in 2009, we began processing material from the mine and distributing samples to potential customers as part of a preliminary marketing program. In November 2009, we signed a Memorandum of Understanding with KaMin Performance Minerals LLC (“KaMin”) upon which a binding toll manufacturing contract is to be developed. The Dragon Mine property contains halloysite, kaolinite, alunite and other minerals located underground and in waste piles that are the result of previous mining operations.The geological resource survey being conducted on the Dragon Mine has involved both the assessment of the cores of an extensive borehole drill program and the analysis of samples taken from the five waste piles located at the mine site.The survey has included X-ray diffraction analysis to determine the levels of halloysite, kaolinite and other minerals found in the resource.Initial studies have indicated that conventional processing may be used to separate the halloysite and kaolinite fractions from alunite and other minerals found in the resource.The geology of the deposit shows alterations of feldspar identified along side the presence of monzanite, halloysite and kaolinite.Purer halloysite found at the mine has been identified along side the presence of iron ore.The morphology of the halloysite identified at the Dragon Mine, as determined by Scanning Electron Microscopy (“SEM”) analysis, demonstrates the existence of both lath-like and tubular formations.The kaolinite present at the Dragon Mine has been determined to possess a highly crystalline structure. Management believes that the clay resource found at the Dragon Mine property possesses, among other things, certain structural and mineralogical characteristics that may possibly add functionality to applications such as, but not limited to, the controlled release of biological and chemical agents, polymer-related strengtheners and fire retardants, oil field drilling minerals, catalyst carriers, filtration technologies, hydrogen storage for fuel cells and cosmetics.For certain of the aforementioned applications, management believes the Dragon Mine resource has the potential to serve as a more effective alternative to the materials upon which these current technologies are established. Other above-mentioned applications are being developed to specifically utilize the structural characteristics of the clay resource. II - 8 Halloysite clay has been identified as a value-added filler for use in polymer-based nanocomposites. The global nanocomposites market is expected to grow to $4.0 billion by 2015. According to BCC Research, clay-filled nanocomposites are expected to represent 47% of the nanocomposites market by 2010.The U.S. Department of the Navy, represented by the Naval Research Lab (NRL”), has patented a technology that provides for the controlled release of active agents using inorganic tubules such as halloysite clay. In February 2010, The Department of the Navy gave us notice that it intends to license to us a revocable, nonassignable, co-exclusive license to practice the (i) field of use of building materials which means the use of halloysite microtubules for the elution of any and all substances from them as a biocide and (ii) the field of use of paint which means the use of halloysite microtubules for the elution of any and all substances in paints, sealers, fillers, varnishes, shellac, polyurethane coatings, and any and all “paint-like” coatings applied in liquid form to any and all surfaces for the beautification or protection of surfaces in structures or components thereof, including but not limited to, buildings, marine structures (including boats), furniture and other normally "painted" materials in the United States.We believe both the building products and paint industries provide attractive market opportunities in which to utilize the licenses described above.The U.S. Navy has also patented a technology that permits a controlled release of an active agent as an anti-scaling treatment for environments such as oil wells, an application opportunity we are considering pursuing. In 2009, the Company entered into a development agreement with Yuri M. Lvov, Ph.D., a professor of chemistry at Louisiana Tech University and the T.C. Pipes Eminent Endowed Chair on Micro and Nanosystems at the Institute for Micromanufacturing (LaTech).The scope of the agreement includes, among other things, the development of the Dragon Mine halloysite as part of an anti-corrosion paint application in addition to the development of other emerging applications. In 2009, the Company entered into a consulting agreement with Amit Dharia, PhD, President of Transmit Technology Group, LLC of Austin, TX.Dr. Dharia has over 23 years of experience in the plastics industry focused primarily on R&D and new product development.Dr. Dharia is advising the Company with regard to its pursuit of opportunities within the polymer composite market. Processed clay samples have been distributed to potential customers who have requested halloysite and/or halloysite-kaolinite mixtures.A number of advanced applications to which the Company plans to market its mineral resource are currently using plate-like structured clays that must undergo expensive exfoliation process to achieve proper functionality.The tubular morphology of the Dragon Mine resource does not require such an exfoliation process to achieve similar or, in many instances, greater functionality. In addition to certain advanced applications previously mentioned, we believe the Dragon Mine resource may also be marketed to certain established, low-tech applications such as, but not limited to, fine porcelain, bone china, high-performance advanced technical ceramics, paint fillers, suspension agents, animal feed, cement hardeners, and food and pharmaceutical additives.Markets, such as fine porcelain and bone china, would likely require the Dragon Mine clay resource be processed for increased brightness and reduced presence of titanium whereas applications, such as a cement hardener, would require a relatively unprocessed version of the Dragon Mine resource.Management, as part of its overall business strategy, will continually assess the economic feasibility of pursuing these markets. Management believes that both existing and potential applications that utilize the Dragon Mine resource will require varying grades of clay to satisfy the unique technical requirements of each application.Some applications may require pure halloysite, composed of tubular and/or lath-shaped particles while other applications may require a grade of clay consisting of a specific halloysite-kaolinite ratio.The determination of the appropriate grade of clay will likely require significant technical cooperation between the Company and the developer of the related application. As previously mentioned, the Company signed a Memorandum of Understanding with KaMin upon which a binding toll manufacturing contract is to be developed. Processing The resource at the Dragon Mine is a mixture of a number of minerals including, but not limited to, halloysite, kaolinite and alunite.During 2005 and 2006, the Company invested in the development of a processing plant at the site of the Dragon Mine that was designed to separate tubular halloysite from non-halloysite material.The plant utilized an air-based processing technique.This method was ultimately deemed inadequate for the mineralogy of the Dragon Mine resource. As of the date of the filing of this report, we signed a Memorandum of Understanding with KaMin upon which a binding toll manufacturing contract is to be developed. II - 9 Marketing and Sales Efforts From March 2006 until December 2008, Ronald Price was a director of Applied Minerals, Inc. and the President and CEO of NanoClay & Technologies, Inc., our wholly owned subsidiary focused on the marketing of our halloysite resource.He distributed samples of Dragon Mine halloysite to a number of companies.Only one sale of $900 was made during his tenure.See “Litigation” for information regarding the NaturalNano transaction in 2004 and the restatement related to this transaction that was recognized in 2006.The NanoClay & Technologies, Inc. subsidiary was administratively dissolved in December 2008.Beginning in 2009, current management began contacting and distributing samples of the Dragon Mine resource material to companies that have expressed a commercial interest in the material.As the date of this report, management continues to focus on these marketing efforts. Governmental Regulation Dragon Mine Utah requires a permit to handle explosives, and we maintain such a license under the U.S. Bureau of Alcohol Tobacco and Firearms (ATF, USC18, Chapter 40).As of April 1, 2010 we had such a license.We have conducted, and may continue to conduct, exploration activities at the Dragon Mine.The Utah Department of Natural Resources sets the guidelines for Exploration, and other mineral related activities based on provisions of the Mined Land Reclamation Act, Title 40-8, Utah Code Annotated 1953, as amended, and the General Rules and Rules of Practice and Procedures, R647-1 through R647-5.We have received the proper permit from them.We carry a Mine Safety and Health Administration (MSHA) license (#4202383) for this property and report as required to this agency. We are required to have a large mine permit to conduct certain mining activities.The Company is in the process of obtaining such a permit. Employees As of April 1, 2010, Applied Minerals, Inc. and its subsidiaries had 12 employees. None of our employees were covered by a collective bargaining agreement, we have never experienced a work stoppage, and we considered our labor relations to be excellent. II - 10 QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company has no exposure to fluctuations in interest rates, foreign currencies, or other market factors. PROPERTIES PRINCIPAL OFFICE As of the date of this filing, the primary corporate office was located at 110 Greene Street, Suite 1101, New York, N.Y., 10012.We also rent office space at 630 East Mullan Avenue #D, Osburn, Idaho 83849. MINING PROPERTIES We have assets of real property, mineral leases and options.The following section describes our right, title, or claim to our properties and each property's location.This section also discusses our present plans for exploration of the properties. JUAB COUNTY, UTAH Dragon Mine The Dragon Mine property, located in Juab County, Utah near the City of Eureka (Tintic Mining District) has been principally exploited for halloysite clay.The property consists of 38 patented mining claims, approximately 230 acres, located in the following sections: T10S, R2W, sections 29, 30, 31, and T10S, R3W, Section 36, all relative to the Salt Lake Meridian.We leased the property in 2001 and on August 18, 2005, we purchased the property for approximately $500,000 in cash. From 1950 through 1977, the Dragon Mine was operated by Filtrol Corporation.To the best of our knowledge, the mineral mined at the property was used primarily as an input of a petroleum-cracking product.The property was idle from 1977 until 2001 when we entered into a lease on the property. Previous owners' records indicate that over 1.35 million tons of clay mineral were mined at the property between 1950 and 1977.Those records also indicate approximately 300,000 tons of mineralized material remain on the property.The tonnage referred to above has not been geologically confirmed. In July 2001, the Company began leasing the Dragon Mine from Conjecture Silver Mines, Inc. of Spokane, Washington.The Company initially paid 400,000 shares of common stock, valued at $100,000, for a one-year lease.Under the terms of the lease agreement, the Company had the right to renew the lease annually in exchange for 100,000 additional shares of our common stock or the option to purchase the property for $500,000.The Company issued 100,000 shares of stock for each year of the lease for the years 2002 – 2005 and exercised the right to purchase the mine on August 18, 2005 for $500,000 cash. At the Dragon Mine, the following minerals, among others, have been identified:halloysite, kaolinite, alunite, and iron. The property is located approximately 2 miles southwest of Eureka, Utah and can be accessed via state highway and county road. The Union Pacific Railroad has a spur approximately 2 miles from the property.Electrical power is located approximately 1.5 miles from the site and there was no evidence of a water source on the property except in the mine shaft. II - 11 All activity at the mine was suspended in October 2007 when previous management determined that the lack of both a detailed resource analysis and an adequate mineral processing system would prevent a successful commercialization of the mine. In 2008, the Company engaged the services of an internationally recognized geological consulting firm to both conduct a detailed assessment of the Dragon Mine and develop an adequate processing system.At the time of the filing of this report, the work of the consulting firm was ongoing.In 2009, the Company signed a Memorandum of Understanding with KaMin upon which a binding toll manufacturing contract is to be developed. PROPERTIES HELD FOR SALE Shoshone County, ID We own approximately 900 acres of fee simple property and patented mining claims, and 260 acres of mineral rights and unpatented claims, located in the Coeur d'Alene mining district in Shoshone County, Idaho, commonly referred to as the Silver Valley of North Idaho. We have no information whether the properties can be commercially exploited and no information as to the amount or quality of the minerals that may exist at the property. At December 31, 2009, this property was classified as held for sale.We are actively seeking to sell our properties in Idaho, however, we cannot provide any assurances that we will be able to do so. II - 12 LEGAL PROCEEDINGS Various lawsuits, claims, proceedings and investigations are pending involving us as described below in this section. In accordance with SFAS No. 5, Accounting for Contingencies, when applicable, we record accruals for contingencies when it is probable that a liability will be incurred and the amount of loss can be reasonably estimated. In addition to the matters described herein, we are involved in or subject to, or may become involved in or subject to, routine litigation, claims, disputes, proceedings and investigations in the ordinary course of business, which in our opinion will not have a material adverse effect on our financial condition, cash flows or results of operations. Securities Litigation The Company, certain of its directors and former officers and employees, its prior auditor, Chisolm, Bierwolf & Nilson, LLC, and NanoClay & Technologies, Inc., its defunct, wholly owned subsidiary, are defendants in a class action filed on October 11, 2007 In Re Atlas Mining Company Securities Litigation pending in the United States District Court for the District of Idaho, Civil Action No. 07-428-N-EJL(D. Idaho) (the “Class Action”). The Class Action was filed on behalf of purchasers of the Company’s publicly traded common stock during the period January 19, 2005 through October 8, 2007.The First Amended Complaint (“Complaint”) alleges that the Company damaged purchasers by making material misstatements in publicly disseminated press releases and Securities and Exchange Commission filings regarding the extent of the halloysite deposit on Company property, the availability and quality of halloysite for sale, and claimed sales of halloysite.The Complaint also alleges that the Company improperly manipulated reported earnings with respect to purported halloysite sales and misrepresentations by the individual defendants as to its financial statements.The plaintiffs seek remedies under Section 10(b) of the Securities and Exchange Act and Rule 10b-5 thereunder and for violations of Section 20(a) of the Exchange Act. On July 2, 2009, the Company entered into a Settlement Agreement (“Class Action Settlement Agreement”) with the lead plaintiffs in the class action Under the terms of the Class Action Settlement Agreement the Company will pay plaintiffs $1,250,000 (which includes fees to plaintiff’s counsel), to be funded by the proceeds of an insurance policy issued by Navigators Insurance Co.(as provided below), in exchange for release of all claims against the Company, NanoClay & Technologies, Inc., and William T. Jacobson, Robert Dumont, Ronald Price and Barbara Suveg (the “Individual Defendants”).The Company will also fund up to $75,000 to fund expenses in connection with notification to class members. The Class Action Settlement Agreement is the settlement agreement contemplated by the Memorandum of Understanding (“MOU”) described in its prior response and the terms of it are consistent with the terms of such MOU. The Settlement Agreement is subject to a number of conditions including successful completion of confirmatory due diligence by the lead plaintiffs and final court approval. II - 13 Insurance Litigation Atlas Mining Company v. Navigators Insurance Company et al. Our complaint, filed in federal district court in Idaho, seeks coverage (“Coverage Claim”) for claims in connection with the securities litigation described above under (A) a primary $5,000,000 D&O liability insurance policy issued by Navigators Insurance Company (“Navigators”) on October 1, 2007 (“Navigators $5,000,000 Policy), and (B) a $5,000,000 excess D&O liability policy issued by RSUI Indemnity Company (“RSUI”) effective October 1, 2007.The Company has asserted claims for declaratory judgment, specific performance, and breach of contract, as well as claims alleging bad faith, against Navigators and RSUI.The Company also has asserted claims of negligence and fraud against a broker involved with the alleged issuance of the policies.This case was removed to federal court.Navigators, RSUI, and the broker are vigorously defending the lawsuit and have filed answers in federal court, arguing in part that such policies are not effective and pleading other affirmative defenses, such as accord and satisfaction. Navigators Insurance Co. v. Atlas Mining Company, et. al. This is an interpleader complaint filed by Navigators in federal district court in Idaho with respect to our coverage claims and those of certain of our former officers and directors arising from the securities litigation described above.The interpleader complaint alleges that Navigators issued a D&O liability policy to the Company for the period October 17, 2006 and October 17, 2007 that afforded $2 million in limits.Navigators alleges that, based on the current rate of expenditures, the defense and investigation costs alone will soon exceed the policy’s $2 million limit of liability, excess of applicable retentions, and the Company disagrees with certain of its former officers and directors on the appropriate priority of payments under the policy.As such, Navigators alleges that it was subject to multiple competing demands for the limits of the Policy.Based on such allegations, Navigators is seeking a court order permitting Navigators to tender $2 million into the registry of the Court and to be discharged from liability.The Company filed a Motion to Dismiss on June 17, 2008, citing Navigators’ failure to advance defense costs under such policy and arguing that Navigators is not subject to multiple liability under the policy.The parties have filed several consent motions to stay the proceedings in this action.The court entered an indefinite stay on December 11, 2008 that will remain in effect until any party seeks to re-open the matter because (a) the parties have reached an agreement to resolve the matter, (b) the Coverage Action is resolved, or (c) a party seeks to terminate the stay and renew litigation. Related to the Class Action Settlement, effective July 8, 2009, the Company entered into a Settlement Agreement and Release with Navigators, RSUI Indemnity Company and RSUI Group, Alexander, Morford & Woo, Inc., and the individual defendants listed above in settlement of the insurance litigation.Pursuant to this agreement (i) Navigators will deliver $1,250,000 into a court registry, which will then be used upon final court approval of the Class Action Settlement to fund the $1,250,000 payment to class action plaintiffs, (ii) Navigators will deliver $750,000 to the Company for defense and investigative costs in connection with the Class Action and related matters, which Atlas will use in part to pay the individual defendants their costs in the class action and (iii) all claims under the insurance litigation will be released upon final court approval of the Class Action Settlement. Forbearance Agreement For information about a Forbearance Agreement and a related Compensation Agreement, both of which involved certain directors, officers, shareholders, and related parties and both of which related to the settlement of the Class Action, see "Related Party Transactions.” II - 14 MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS OVERVIEW Historically, our primary source of revenue has been generated by Contract Mining operations.However, on December 31, 2008 we discontinued our Contract Mining efforts due to economic conditions and the desire to concentrate efforts on commercializing the halloysite clay deposit at the Dragon Mine. We are a natural resources company principally engaged in the development of our resource property, the Dragon Mine, in the state of Utah. Property Exploration In August 2001, we acquired the Dragon Mine in Juab, Utah and began our clay exploration.Our exploration and development expenses for the year ending December 31, 2009 and 2008 were $1,299,753 and $1,356,659, respectively, on the halloysite clay project. The activities at our Dragon Mine property, located in Juab County, Utah, were suspended in October 2007 when previous management determined that both a resource survey and an appropriate processing facility were needed before the property could be successfully commercialized.In 2008, a geological consulting firm was hired by us to both carry out a detailed geological review of the property and develop an appropriate method by which to process the mineral resource. Geological work has been completed on certain parts of the property and continues on others. Beginning in 2009, we began processing material from the mine and distributing samples to potential customers as part of a preliminary marketing program. In 2009, we signed a Memorandum of Understanding with KaMin upon which a binding toll manufacturing contract is to be developed. Management believes that the clay resource found at the Dragon Mine property possesses, among other things, certain structural and mineralogical characteristics that may possibly add functionality to applications such as, but not limited to, the controlled release of biological and chemical agents, polymer-related strengtheners and fire retardants, oil field drilling minerals, catalyst carriers, filtration technologies, hydrogen storage for fuel cells and cosmetics.For certain of the aforementioned applications, management believes the Dragon Mine resource has the potential to serve as a more effective alternative to the materials upon which these current technologies are established. Other above-mentioned applications are being developed to specifically utilize the structural characteristics of the clay resource. The Dragon Mine property contains halloysite, kaolinite, alunite and other minerals located underground and in waste piles that are the result of previous mining operations.The geological resource survey being conducted on the Dragon Mine has involved the assessment of approximately 10,000 feet of borehole drill cores and the analysis of samples taken from the five waste piles located at the mine site.The survey has included X-ray diffraction analysis to determine the levels of halloysite, kaolinite and other minerals found in the resource.Initial studies have indicated that conventional processing may be used to separate the halloysite and kaolinite fractions from alunite and other minerals found in the Dragon Mine resource.The geology of the deposit shows alterations of feldspar identified along side the presence of monzanite, halloysite and kaolinite.Purer halloysite found at the mine has been identified along side the presence of iron ore.The morphology of the halloysite identified at the Dragon Mine, as determined by Scanning Electron Microscopy (“SEM”) analysis, demonstrates the existence of both lath-like and tubular formations.The kaolinite present at the Dragon Mine has been determined to possess a highly crystalline structure. Management intends to continue to focus its efforts on the commercialization of the Dragon Mine.We do not intend to seek out and acquire other properties. II - 15 GOING CONCERN The independent auditors' report accompanying our December 31, 2009 financial statements contains an explanatory paragraph expressing substantial doubt about our ability to continue as a going concern.The financial statements have been prepared "assuming that we will continue as a going concern," that contemplates that we will realize our assets and satisfy our liabilities and commitments in the ordinary course of business. CRITICAL ACCOUNTING POLICIES The following accounting policies have been identified by management as policies critical to the Company’s financial reporting: Use of Estimates The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements and revenues and expenses during the reporting period.In these financial statements assets and liabilities involve extensive reliance on management’s estimates.Actual results could differ from those estimates. Accounting Standards Codification The Financial Accounting Standards Board (the “FASB”) has compiled the “Accounting Standards Codification” (the “ASC” or “Codification”), which is a new structure that takes accounting pronouncements and organizes them by approximately ninety accounting topics. The Codification is the single source of authoritative generally accepted accounting principles in the United States.All guidance included in the Codification is considered authoritative and at December 31, 2009, we had adopted such guidance. Impairment of Assets FASB ASC 360-10-50 requires that long-lived assets be measured at the lower of carrying amount or fair value less cost to sell, whether reported in continuing operations or discontinued operations.The Company records losses due to impairment of assets held in continuing operations, and losses on assets held for sale from impairment, which is included in net loss from discontinued operations. Mining Exploration and Development Costs Land and mining property acquisitions are carried at cost.We expense prospecting and mining exploration costs.At the point when a property is determined to have proven and probable reserves, subsequent development costs are capitalized as capitalized development costs.Capitalized development costs will include acquisition costs and property development costs.When these properties are developed and operations commence, capitalized costs will be charged to operations using the units-of-production method over proven and probable reserves.Upon abandonment or sale of a mineral property, all capitalized costs relating to the specific property are written off in the period abandoned or sold and a gain or loss is recognized.At December 31, 2009 and 2008, all costs associated with the Dragon Mine have been expensed. Provision for Income Taxes Income taxes are calculated based upon the liability method of accounting in accordance with the FASB ASC 750-10-60, “Income Taxes.”In accordance with FASB ASC 750-10-60, deferred income taxes are recorded to reflect the tax consequences in future years of differences between the tax basis of assets and liabilities and their financial reporting amounts at each year-end.A valuation allowance is recorded against deferred tax assets if management does not believe the Company has met the “more likely than not” standard to allow for recognition of such an asset.In addition, realization of an uncertain income tax position must be estimated as “more likely than not” (i.e., greater than 50% likelihood of receiving a benefit) before it can be recognized in the financial statements.Further, the recognition of tax benefits recorded in the financial statements to be based on the amount most likely to be realized assuming a review by tax authorities having all relevant information. Revenue Recognition We recognize revenue in the period that the related services are performed and collectability is reasonably assured.For the year ended December 31, 2008, the Company derived substantially all of its revenues from leasing equipment and employees for mine development, site evaluation, and preparatory work. Services contracts generally took the form of fixed-price contracts.Historically, costs are expensed as incurred.All out-of-pocket costs are included in expenses.On December 31, 2008, the Company discontinued its contract mining business. Revenue for mined halloysite clay, if any, will be recognized upon shipment and customer acceptance once a contract with a fixed and determinable fee has been established and collection is reasonably assured or the resulting receivable is deemed probable. Stock Options and Warrants We have stock option plans that provide for stock-based employee compensation, including the granting of stock options, to certain key employees.The plans are more fully described in Note 9 to the financial statements. We have adopted the provisions of FASB ASC 505-50 and FASB ASC 718-10-50 where compensation expense is recorded for all share-based awards granted to either non-employees, or employees and directors on or after January 1, 2006.Accordingly, compensation expense has been recognized for vesting of options and warrants to consultants and directors in the accompanying statements of operations. We account for the issuance of equity instruments (including options and warrants) to acquire goods and services based on the fair value of the goods and services or the fair value of the equity instrument at the time of issuance, whichever is more reliably measurable. II - 16 RECENT ACCOUNTING PRONOUNCEMENTS Management is evaluating the application of the following recent accounting pronouncements to our financial statements, including applicability and financial impact: Effective January 1, 2008, the Company adopted the provisions of FASB’s ASC Topic 825 which provides guidance for the fair value option of financial assets and financial liabilities.This guidance permits entities to measure financial instruments and certain other items at estimated fair value. Most of the provisions are elective; however, amendments affecting the accounting for certain investments in debt and equity securities apply to all entities that own trading and available-for-sale securities.The fair value option, created by the guidance, permits entities to measure eligible items at fair value as of specified election dates.The fair value option (a) may generally be applied instrument by instrument, (b) is irrevocable unless a new election date occurs, and (c) must be applied to the entire instrument and not to only a portion of the instrument.The adoption of this guidance did not have a significant impact on the Company’s results of operations and financial condition. Effective January 1, 2009, the Company adopted the revised provisions of FASB’s ASC Topic 805 on business combinations. This revised guidance provides standards on improving the relevance, representational faithfulness, and comparability of information that a reporting entity provides in its financial reports about a business combination and its effects.The new guidance became effective for business combinations where the acquisition was on or after the beginning of the first annual reporting period beginning on or after December 15, 2008. In January 2010, the FASB issued Accounting Standards Update 2010-04, Accounting for Various Topics – Technical Corrections for SEC Paragraphs.Included in the Update is clarification as to the date of issuance of a financial statement including clarification of subsequent events issues in relation to the issuance of such financial statements (FASB ASC 855-10-S99).The Company does not believe that this update will have a material impact on its financial statements. In January 2010, the FASB issued Accounting Standards Update 2010-06, Fair Value Measurements and Disclosures, requiring disclosures for transfers in and out of Level 1 and 2 fair value measurements and descriptions for the reasons for the transfers, as well as increased disclosure requirements for activity in Level 3 fair value measurements.The Update was issued to amend current disclosure requirements for such valuations.The Company does not believe that this update will have a material impact on its financial statements. In February 2010, the FASB issued Accounting Standards Update 2010-08, Technical Corrections to Various Topics, which provides certain clarifications made to the guidance on embedded derivatives and hedging.The Update was issued to provide special transition provisions upon application of the change in application of the topic.The Company does not believe that this update will have a material impact on its financial statements. In February 2010, the FASB issued Accounting Standards Update 2010-09, Subsequent Events:Amendments to Certain Recognition and Disclosure Requirements.The Update provides clearer definitions of subsequent events related to an entity that is an SEC filer, including definitions of such a filer, and the application of the topic to financial statements.In addition, the Update provides clarification as to subsequent event disclosure requirements for reissuance of financial statements.The Company does not believe that this update will have a material impact on its financial statements. II - 17 RESULTS OF OPERATIONS Due to a general downturn in worldwide mining activity resulting from a decline in commodity prices, the Company permanently ceased its contract mining operations in December 2008 and classified them as “discontinued” on its financial statements.The Company’s remaining operation, the exploration of its Dragon Mine property, has yet to produce any revenue and, as such, the Company generated no revenue or gross profit for the twelve months ended December 31, 2009 and 2008. Total operating expenses for the twelve months ended December 31, 2009 were $6,025,299 versus $4,707,639 for the comparable period in 2008, an increase of$1,317,660 or approximately 28%.The increase was driven by a $1,565,326 increase in general and administrative expense and a $42,042 loss on impairment of equipment, partially offset by $56,906 decrease in exploration costs and a $232,802 decrease in a loss from the disposition of land and equipment. Exploration expenses for the twelve months ended December 31, 2009 were $1,299,753 compared to $1,356,659 for the same period ended December 31, 2008.The decline of $56,906 was due primarily to a reduction of certain geologic-related consulting and testing related to the exploration of the Dragon Mine. General and administrative costs for the twelve months ended December 31, 2009 were $4,683,914, an increase of $1,565,326, or 50%, versus $3,118,588 in the comparable period in 2008.The increase was driven primarily by the $1,000,000 management fee paid to Material Advisors in 2009, which was not paid during the previous year, the incurrence of technical consulting expenses not incurred in 2008, and an increase in legal fees related to certain corporate and securities advice. Legal expenses incurred during 2009 were $2,054,095 compared to $1,151,329 for the comparable period in 2008.The $902,766 increase was due primarily to expenses related to legal work needed to achieve compliance with SEC reporting requirements, file a proxy statement related to its annual shareholder meeting, prepare an S-1 filing and address certain other legal-related corporate issues.We believe that the Company’s legal expense going forward ought to be lower than that which was incurred in 2009 and 2008 now that certain legacy and unusual legal issues have been resolved. Our net loss before discontinued operations for the year ended December 31, 2009 was $6,701,498 compared to $6,215,745 for the same period ending December 31, 2008, an increase of $485,753.The increase is due to a net increase in operating expense of $1,317,660 (as described above), an increase in interest expense of $310,469 due to the issuance of $6.05 million of 10% PIK Convertible Notes due 2018 from December 2008 through October 2009, a reduction in the gain on revaluation of stock awards of $378,000 related to a decline in the Company’s stock price, an increase in the amortization of convertible debt discount of $365,147 related to the PIK Convertible Note issuance, and a decline in interest income of $25,529, partially offset by revenue from clay samples sales of $6,000, an insurance refund of $13,786, the elimination of special investigation fees and expenses of $1,479,279, the reception of $118,913 of net proceeds from a legal settlement, a $9,911 increase in other income and the elimination of $281,163 of bad debt expense. Net loss of the discontinued operations was $64,674 for the twelve months ended December 31, 2009 versus net income of $795,350 in the comparable period in 2008, a decline of $860,024.The primary driver for the decline in net income was the discontinuation of the Company’s contract mining business in December 2008.Discontinued operations generated $0 in revenue for the twelve months ended December 31, 2009 versus $3,833,460 in revenue for the comparable period in 2008.Gross profit from discontinued operation for the twelve months ended December 31, 2009 was $0 as compared to $1,312,767 for the comparable period in 2008.General and administrative expense of the discontinued operations was $36,354 for the twelve months ended December 31, 2009, down from $140,243 for the comparable period in 2008.The decline in net income for the twelve months ended December 31, 2009 was also driven by a $148,138 loss on the disposal of assets and a $82,547 loss on the impairment of assets, partially offset by a $202,365 collection of a previously recorded bad debt. II - 18 LIQUIDITY AND CAPITAL RESOURCES Through December 31, 2009 our activities have been financed primarily through revenues from contract mining, supplemented with the sale of equity securities and borrowings as needed.For the year ended December 31, 2008 contract mining, which was discontinued in December 2008, accounted for 100% of our revenue.Our current asset and debt structure is explained below.Under the scenario in which we do not generate sufficient revenue to fund our operations, we will likely need to raise additional capital in 2010 through the sale of equity, debt and/or the disposal of certain non-core assets to successfully fund our operations.If we do not generate sufficient revenue or are unable to raise sufficient capital, our ability to fund our operations will be severely impaired. Our total assets as of December 31, 2009 were $4,005,308 compared to $4,506,114 as of December 31, 2008, or a decrease of $500,806.For the year ended December 31, 2009, the Company had increased its current assets by $545,197 primarily through the raising of cash through the sale of $6.05 million of 10% PIK Convertible Notes due 2018 and decreased its other assets by $994,574 through the disposition and impairment of equipment related primarily to its discontinued contract mining operation. Total liabilities were $3,694,704 at December 31, 2009 compared to $2,309,118 at December 31, 2008.Current liabilities were $1,338,993 at December 31, 2009 versus $951,225 at December 31, 2008.The increase was due primarily to a $305,656 increase in accounts payable and accrued liabilities resulting from greater expenses related to the exploration of the Dragon Mine and a $150,500 increase in stock awards payable.The increase in total liabilities was also driven by a $1,236,667 increase in notes payable due to the issuance of 10% PIK Convertible Notes due 2018, partially offset by a $140,722 decline in liabilities related to discontinued operations. Our principal source of cash flow during the year 2009 was from the sale of $5.05 million of 10% PIK Convertible Notes due 2018 and proceeds raised from the sale of certain equipment related to our discontinued contract mining operation.We expect to rely on credit facilities and public or private sales of equity for additional cash flow until we produce enough revenue to fund our operations with internally generated cash flow. Cash flows used by operating activities for the twelve months ended December 31, 2009 was $4,454,779 compared to $3,696,836 for the same period in 2008, an increase of $757,943.This increase in the use of cash was driven primarily by a $1,345,805 increase in net loss for the twelve months ended December 31, 2009 compared to the same period in 2008, partially offset by $365,341 of amortization of PIK Note discounts and $282,587 of interest expense paid in additional PIK Notes. The cash provided by investing activities for the twelve months ended December 31, 2009 was $307,396, compared to $98,423 in the same period in 2008, a difference of $208,973.This difference was attributed to an increase in cash flow generated from the sale of assets related to discontinued operations of $335,941, partially offset by $2,194 used to purchase land and $122,580 used to purchase equipment in 2009. Cash flow from financing activities for the twelve months ended December 31, 2009 was $4,829,248 compared to $3,290,793 for the same period in 2008, a difference of $1,538,455. During 2009 the Company issued $5.05 million of 10% PIK Convertible Notes due 2018.During 2008, the Company raised $1,000,000 through the sale of 10% PIK Convertible Notes due 2018 and raised $2,500,000 through the sale of common stock. ISSUANCE OF CONVERTIBLE DEBT In December 2008, April 2009, May 2009, July 2009 and October 2009, the Company sold to accredited investors, in aggregate, $6,050,000 principal amount of Series 10% PIK-Election Convertible Notes due 2018 (the “Notes”) at a conversion prices of between $0.35 and $1.00 per share (the “Conversion Price”) and entered into a Registration Rights Agreement in connection with the shares of common stock to be issued upon conversion of the Notes.The principal under the Notes is due December 15, 2018 subject to earlier acceleration or conversion of the Notes as described below.The Notes bear interest at the rate of 10% per annum payable (including by issuance of additional in kind notes) semi-annually in arrears on June 15 and December 15 of each year commencing June 15, 2009.On November 13, 2009, the December 2008, April 2009 and May 2009 Notes were converted into 10,513,809 shares. The remaining Notes may be converted at the option of the Noteholder at any time.The Notes may be converted by the Company when (i) the average closing bid price or market price of the Company’s common stock for the preceding five (5) trading days is above the Conversion Price and (ii) a registration statement is effective and available for resale of all of the converted shares or the Noteholders may sell such shares under Rule 144 under the Securities Act. OFF-BALANCE SHEET ARRANGEMENTS There are no off-balance sheet arrangements between us and any other entity that have, or are reasonable likely to have, a current or future effect on our financial condition, changes in financial condition, revenues or expenses, results of operations, liquidity, capital expenditures, or capital resources that is material to investors. II - 19 BOARD OF DIRECTORS The following table provides the names, positions, ages and principal occupations of our directors. Name and Position with The Company Age Director/Officer Since Principal Occupation Andre Zeitoun 37 Chief Executive Officer, President and Director since January 2009 President, Chief Executive Officer and Director of Company John Levy 54 Non-Executive Chairman since August 2009 and Director since January 2008 CEO of Board Advisory David A. Taft 53 Director since October 2008 President, IBS Capital LLC Morris Weiss 50 Director since January 2008 Managing Director Investment Banking at MDB Capital Group Evan D. Stone 38 Director since August 2009 Partner, Lee & Stone Andre Zeitoun, Chief Executive Officer, President, Director. Mr. Zeitoun is manager of Material Advisors LLC (“Material Advisors”), which provides managerial services to the Company pursuant to a Management Agreement entered into as of January 1, 2009.Mr. Zeitoun was elected as a director and as CEO pursuant to the terms of the Management Agreement as described in “Related Party Transactions.” Mr. Zeitoun was a Portfolio Manager at SAC Capital/CR Intrinsic Investors from March 2007 through December 2008.At SAC, he led a team of six professionals and managed a several hundred million dollar investment portfolio focused on companies that required a balance sheet recapitalization and/or operational turnaround.Many of these investments required Mr. Zeitoun to take an active role in the turnaround process.From 2003 to 2006, Mr. Zeitoun headed the Special Situations Group at RBC Dain Rauscher as a Senior Vice President and head of the division.He managed all group matters related to sales, trading, research and the investment of the firm’s proprietary capital.From 1999 to 2003 Mr. Zeitoun was a Senior Vice President at Solomon Smith Barney.In this role, Mr. Zeitoun led a Special Situations sales trading research team serving middle market institutions.Mr. Zeitoun is a graduate of Canisius College. John Levy, Non-Executive Chairman and Director.Since May 2005, Mr. Levy has served as the Chief Executive Officer of Board Advisory, a consulting firm that advises companies in the areas of corporate governance, corporate compliance, financial reporting and financial strategies.From November 2005 to March 2006, Mr. Levy served as Interim Chief Financial Officer of Universal Food & Beverage Company, which filed a voluntary petition under the provisions of Chapter 11 of the United States Bankruptcy Act on August 31, 2007.From November 1997 to May 2005, Mr. Levy served as Chief Financial Officer of MediaBay, Inc., a NASDAQ company and provider of spoken word audio content.While at MediaBay, he also served for a period as its Vice Chairman. Mr. Levy is a director and Chairman of the Audit Committee of Take-Two Interactive Software, Inc., a publicly traded company that develops, markets, distributes and publishes interactive entertainment software games; Lead Director and Audit Committee Chairman of Gilman Ciocia, Inc, a financial planning and tax preparation firm; a director of PNG Ventures, Inc., which, through its subsidiaries, engages in the production and wholesale distribution of vehicle-quality liquid natural gas in the western United States serving airports, public transit, refuse, seaports, regional trucking, taxis, and government fleets markets; PNG filed a voluntary petition under the provisions of Chapter 11 of the United States Bankruptcy Act on September 10, 2009. II - 20 Mr. Levy is a director and a member of the Audit Committee of Applied Energetics, Inc, which specializes in the development and application of high power lasers, high voltage electronics, advanced optical systems, and energy management systems technologies. Mr. Levy is a Certified Public Accountant with nine years experience with the national public accounting firms of Ernst & Young, Laventhol & Horwath, and Grant Thornton.Mr. Levy has a B.S. degree in economics from the Wharton School of the University of Pennsylvania and received his M.B.A. from St. Joseph's University (PA). David A. Taft, Director.Mr. Taft is the President of IBS Capital LLC, a private investment company based in Boston, Massachusetts which he founded in 1990.Prior to founding IBS Capital LLC, Mr. Taft spent ten years working in corporate finance with Drexel Burnham Lambert, Winthrop Financial and Merrill Lynch.Mr. Taft is a graduate of Amherst College and Amos Tuck School of Business Administration at Dartmouth College. Morris D. Weiss, Director.During the period from November 1, 2008 until April 30, 2009, Mr. Weiss served as Chief Restructuring Officer of the Company and since then has served as a consultant with respect to the settlement of certain litigation. Since May 2009, Mr. Weiss has been Managing Director of Investment Banking at MDB Capital Group.From 2002 to 2008, Mr. Weiss was Managing Director and Head of Investment Banking for Tejas Securities Group, Inc.From 1997 to 2001, he served as Senior Vice President and General Counsel for National Bancshares Corporation of Texas (AMEX: NBT), which was sold at the end of 2001.Before that Mr. Weiss was a partner at the law firm of Weil, Gotshal & Manges, LLP in the Business Finance and Restructuring Department, where he practiced for more than 11 years, the last three as a partner. Mr. Weiss has tendered his resignation as Managing Director of MDB Capital Group effective April 16, 2010 and plan to join IP Navigation Group, LLC as a Managing Director effective April 19, 2010. Mr. Weiss holds a BS in Finance from Babson College and a JD from South Texas College of Law, and is licensed to practice law in Texas, New York and Florida.He also holds the series 7, 24 and 63 securities licenses. Evan D. Stone, Director. Mr. Stonehas represented hedge funds, private equity funds, venture capital funds and public and private corporations on a wide range of sophisticated corporate and securities matters.Mr. Stone is co-founder of Lee & Stone LLP, a Dallas based law firm specializing in services for the investment community.Prior to co-founding Lee & Stone in 2009, Mr. Stone served as Vice President and General Counsel for Dallas-based investment manager, Newcastle Capital Management, L.P., which Mr. Stone joined in 2006.Prior to Newcastle, from 2003 through 2006, Mr. Stone worked in the mergers and acquisitions department of the international law firm Skadden Arps Slate Meagher & Flom LLP in New York.Prior to Skadden, Mr. Stone served as a member of the investment banking department at Merrill Lynch & Co. and Vice President, Corporate Development at Borland Software, Inc.In addition to his work on behalf of investors at Lee & Stone, Mr. Stone currently serves as General Counsel and Secretary of Wilhelmina International, Inc., a leading model and artist management firm, to which offices he was appointed in 2009.Mr. Stone is also a director of Wilhelmina. Mr. Stone received his BA from Harvard University and a joint JD/MBA from the University of Texas at Austin. Committees We do not have nominating, auditing or compensation committees and there were no procedures by which shareholders might recommend nominees to the Board of Directors.Rather the Board of Directors as a whole performs the functions which would otherwise be performed by the audit, compensation and nominating committees.Our board views the addition of standing audit, compensation and nominating committees as an unnecessary additional expense and process to the Company given its stage of development.In 2008, a Special Committee was formed, initially consisting of Mr. Levy and later Mr. Weiss, to (i) review and investigate the conduct of the prior management of the Company and any issues arising there from and (ii) review and evaluate the Company’s business, financial condition, assets, strategy, prospects and management and recommend to the Board various alternatives to improve the Company’s performance and prospects.The Special Committee met approximately nine times in 2008.The Special Committee met twice in 2009. II - 21 Director Independence The only directors deemed to be independent under the independence standards of Nasdaq are Messrs. Levy and Stone.They are also independent under the enhanced independence standards of Section 10A-3 of the Securities Exchange Act.Messrs. Zeitoun, Taft and Weiss are not independent under the Nasdaq standards of independence.Mr. Zeitoun is an employee.Mr. Taft is the president of IBS Capital LLC, which owned approximately 24.7% of the Company’s common stock at April 1, 2010. Mr. Weiss was a consultant who served as Chief Restructuring Officer from November 2008 through April 2009 and continued to serve as a consultant in 2009. Audit Committee Financial Expert The Board of Directors has determined that Mr. Levy is an audit committee financial expert as this term is defined in the rules of the Securities and Exchange Commission and is independent under the independence standards of Nasdaq and the enhanced independence standards of Section 10A-3 of the Securities Exchange Act. DIRECTOR COMPENSATION The following sets forth compensation (1) to the persons who served as directors in 2009. Name Fees Earned or Paid in Cash Stock Awards Total ($) John Levy (2) $ $ 7,813 $ Morris D. Weiss (3) $ $ $ David Taft $ $
